2013 IL 115738

                             IN THE
                        SUPREME COURT
                               OF
                      THE STATE OF ILLINOIS


                      (Docket No. 115738)
     JENNIFER SCHULTZ, Appellant, v. PERFORMANCE LIGHTING,
                        INC., Appellee.

                       Opinion filed November 21, 2013.

        JUSTICE THOMAS delivered the judgment of the court, with
     opinion.
        Chief Justice Garman and Justices Freeman, Kilbride, Karmeier,
     Burke, and Theis concurred in the judgment and opinion.



                                   OPINION

¶1       Plaintiff, Jennifer Schultz, filed a complaint in the circuit court of
     Lake County, seeking to recover a $100 per day statutory penalty
     from defendant, Performance Lighting, Inc., pursuant to section 35 of
     the Income Withholding for Support Act (the Act) (750 ILCS 28/35
     (West 2010)). Plaintiff’s claim was based on defendant’s failure to
     withhold sums for child support that allegedly should have been
     withheld from her ex-husband’s paychecks. The circuit court
     dismissed the complaint with prejudice, finding that plaintiff’s notice
     of withholding was not in strict compliance with the requirements of
     the Act for creating a valid notice. See 750 ILCS 28/20(c) (West
     2010). The appellate court affirmed, rejecting plaintiff’s argument
     that she sufficiently complied with the notice requirements so as to
     trigger defendant’s obligation to withhold funds from her ex-
     husband’s paychecks. 2013 IL App (2d) 120405. For the following
     reasons, we affirm the judgment of the appellate court.
¶2                               BACKGROUND
¶3       In 2009, plaintiff filed for a dissolution of her marriage to her now
     ex-husband. On November 19, 2009, the circuit court entered an
     order that required the ex-husband to pay child support to plaintiff in
     the amount of $600 every two weeks. The order was prepared by
     plaintiff’s attorney and did not include the obligor’s (the ex-
     husband’s) social security number, even though section 20(a)(3) of
     the Act specifically requires that “every order for support ***
     [i]nclude the obligor’s Social Security Number, which the obligor
     shall disclose to the court.” See 750 ILCS 28/20(a)(3) (West 2010).1
     On that same day, the court also issued a “Uniform Order for
     Support,” which also set forth the $600 bi-weekly child support
     obligation. This order was also prepared by plaintiff’s attorney, and
     it too did not include the social security number of the obligor.
     Additionally, it did not fill in the blank for the name of the obligor.
     At the time of the entry of the orders, the ex-husband worked for
     defendant. The uniform order for support stated that a notice to
     withhold income shall issue immediately and shall be served on the
     employer listed in the order. But no employer was actually listed in
     that order. The uniform order for support also stated that the employer
     was to make payments to the State Disbursement Unit and was
     required to include the obligor’s name and social security number
     with those payments.
¶4       Plaintiff sought to acquire the court-ordered support by
     withholding from her ex-husband’s wages. Plaintiff served a notice
     to withhold income for support on defendant and filed the notice with
     the circuit clerk on November 19, 2009. Plaintiff attached the notice
     she served on defendant, as well as the uniform order for support, to
     her complaint. The notice, however, did not include the ex-husband’s
     social security number or the termination date of defendant’s income-
     withholding obligation, even though the Act states that these items


         1
           Compare with Supreme Court Rule 15, which provides among other
     things, that if the disclosure of a social security number is required for a
     document to be filed with the court, only the last four digits of the number
     shall be used in the document and the disclosure must be accompanied by
     a confidential information notice, which includes the full social security
     number to which the parties are privy. This requirement, however, did not
     become effective until January 1, 2012. Ill. S. Ct. R. 15 (former Rule 138
     (eff. Jan. 1, 2012); renumbered as Rule 15 (eff. Apr. 26, 2012)).

                                         -2-
     are required to be placed in the notice.2 See 750 ILCS 28/20(c)(9),
     (c)(10) (West 2010). Plaintiff also served the ex-husband’s attorney
     in court with the notice but did not serve the ex-husband himself.3
¶5       Plaintiff’s ex-husband continued to work for defendant through
     May 2010. It is undisputed that defendant did not withhold any sums
     for support from the ex-husband’s paycheck and did not forward any
     amounts to the State Disbursement Unit on plaintiff’s behalf.
¶6       On November 10, 2011, plaintiff filed the instant complaint,
     alleging that defendant knowingly failed to pay over to the State
     Disbursement Unit the amounts ordered to be withheld from her ex-
     husband’s paychecks. Plaintiff further alleged that defendant had a
     statutory duty to withhold and pay over to the State Disbursement
     Unit the ordered amounts from her ex-husband’s paychecks within
     seven days after the pay would have been given to her ex-husband.
     Plaintiff alleged that under section 35 of the Act, defendant owed a
     duty to plaintiff to comply with the notice of withholding and that
     defendant breached this statutory duty, thereby triggering a penalty of
     $100 for each day defendant failed to pay over to the State
     Disbursement Unit the ordered amounts.
¶7       On January 24, 2012, defendant filed a motion to dismiss
     plaintiff’s complaint pursuant to section 2-615 of the Code of Civil
     Procedure (735 ILCS 5/2-615 (West 2010)). Defendant argued that
     plaintiff’s notice of withholding did not comply with the statutory
     requirements of section 20(c) of the Act (750 ILCS 28/20(c) (West
     2010)) and that plaintiff did not properly effect service on the obligor
     under section 20(g) of the Act (750 ILCS 28/20(g) (West 2010)).
     Defendant maintained that because plaintiff’s notice of withholding
     did not comply with the statute, the notice was invalid and therefore
     defendant’s duty to withhold and pay over a portion of her ex-
     husband’s paychecks was never operative.



         2
          But the notice did contain sufficient information to allow defendant to
     infer the termination date of the withholding obligation, as the notice
     included the birth dates of the couple’s children and a definition section
     that stated that child support terminated upon the later-occurring of the
     younger child’s eighteenth birthday or graduation from high school.
         3
          The Act states that the obligor is to be served notice by ordinary mail
     to his last known address. See 750 ILCS 28/20(g) (West 2010).

                                         -3-
¶8         In response to the motion to dismiss, plaintiff argued that the
       omissions in the notice were minor and did not obviate defendant’s
       obligation to withhold under section 35(a) of the Act. She further
       argued that because defendant was adequately informed of the
       amount to withhold and the obligor’s name was included in the
       notice, defendant should have been able to comply with the notice.
¶9         The circuit court rejected plaintiff’s response and instead agreed
       with defendant’s arguments. Accordingly, it dismissed plaintiff’s
       complaint with prejudice. The appellate court affirmed, holding that
       the omission of the required information, in particular the ex-
       husband’s social security number, invalidated the notice of
       withholding and mandated dismissal of the case. 2013 IL App (2d)
120405, ¶ 26. We allowed plaintiff’s petition for leave to appeal. Ill.
       S. Ct. R. 315 (eff. Feb. 26, 2010).

¶ 10                                   ANALYSIS
¶ 11       The central issue in this case is whether a notice of withholding
       that is statutorily deficient because it fails to include the required
       social security number of the obligor can nonetheless be deemed
       sufficient to impose a duty on an employer to withhold the obligor’s
       income. Plaintiff argues that including the obligor’s social security
       number is not mandatory and only substantial compliance with the
       statutory elements of a withholding notice is required to make a
       notice effective and binding. Thus, the issue before us requires that
       we interpret the provisions of the Act to determine whether plaintiff’s
       notice of withholding was sufficient to impose a duty to withhold in
       this case.
¶ 12       The fundamental rule of statutory construction is to ascertain and
       give effect to the legislature’s intent. Michigan Avenue National Bank
       v. County of Cook, 191 Ill. 2d 493, 503-04 (2000). The best indicator
       of legislative intent is the statutory language itself, given its plain and
       ordinary meaning. Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469,
       479 (1994). We consider the statute in its entirety, keeping in mind
       the subject it addresses and the apparent intent of the legislature in
       enacting it. People v. Perry, 224 Ill. 2d 312, 323 (2007). Moreover,
       to the extent there is any ambiguity, penal statutes and statutes that
       create “new liabilities” should be strictly construed in favor of
       persons sought to be subjected to their operation and will not be
       extended beyond their terms. See, e.g., Nowak v. City of Country
       Club Hills, 2011 IL 111838, ¶¶ 19, 27 (statute creating a new liability

                                          -4-
       strictly construed in favor of entity that would have been subjected to
       the liability); Croissant v. Joliet Park District, 141 Ill. 2d 449, 455
       (1990) (penal statute to be construed strictly). Similarly, statutes in
       derogation of the common law are to be strictly construed in favor of
       persons sought to be subjected to their operation. Nowak, 2011 IL
111838, ¶ 19. The proper construction to be placed on a statute is a
       question of law that we review de novo. Id. ¶ 11.
¶ 13       Section 35 of the Act places a duty on the payor who has been
       served with notice to pay over to the State Disbursement Unit the
       ordered portion of the obligor’s income. 750 ILCS 28/35(a) (West
       2010). Under the Act, an “[o]bligor” is defined as the “individual who
       owes a duty to make payments under an order for support.” 750 ILCS
       28/15(e) (West 2010). A “[p]ayor” is defined as “any payor of income
       to an obligor.” 750 ILCS 28/15(g) (West 2010). Section 35 imposes
       a $100 a day penalty on a payor who knowingly fails to withhold
       income of an obligor in the amount of an income withholding notice
       served under the Act. 750 ILCS 28/35 (West 2010).
¶ 14       The statute requires the “obligee,” the plaintiff in this case, to
       serve the income withholding notice on the payor and the obligor. 750
       ILCS 28/20(g) (West 2010). Section 20(c) of the Act sets forth the
       information that must be included in the notice of withholding. It
       provides in relevant part as follows:
                “The income withholding notice shall:
                        (1) be in the standard format prescribed by the federal
                    Department of Health and Human Services; and
                        (2) direct any payor to withhold the dollar amount
                    required for current support under the order for support;
                    and
                                          ***
                        (9) include the Social Security number of the obligor;
                    and
                        (10) include the date that withholding for current
                    support terminates, which shall be the date of termination
                    of the current support obligation set forth in the order for
                    support; and
                        (11) contain the signature of the obligee *** except
                    that the failure to contain the signature of the obligee ***
                    shall not affect the validity of the income withholding
                    notice; and

                                         -5-
                        (12) direct any payor to pay over amounts withheld for
                    payment of support to the State Disbursement Unit.” 750
                    ILCS 28/20(c) (West 2010).
¶ 15        The above-quoted statute unequivocally requires that the obligor’s
       social security number be included in the notice of withholding.
       Notably, the obligee’s signature is the only one of the 12 requirements
       mentioned in the statute that is expressly excepted from affecting the
       validity of the notice of withholding. It is undisputed that plaintiff, as
       the obligee sending the notice, failed to include her ex-husband’s
       social security number in her notice. We agree with the appellate
       court that the omission of the social security number is dispositive
       and that it rendered the notice invalid.
¶ 16        The use of the word “shall” generally indicates that the legislature
       intended to impose a mandatory obligation. People v. Boeckmann,
       238 Ill. 2d 1, 15-16 (2010); Holly v. Montes, 231 Ill. 2d 153, 160
       (2008). Moreover, a statute is considered mandatory, as opposed to
       merely directory, if it indicates a legislative intent to dictate a
       particular consequence for failure to comply with the provision. In re
       M.I., 2013 IL 113776, ¶ 16.
¶ 17        Here, we find that the legislature intended a particular
       consequence for failing to comply with the requirements of section
       20(c) of the Act other than the signature requirement. That
       consequence is that the notice be rendered invalid. We know this
       because the legislature specifically singled out the lack of an obligee’s
       signature as an omission that would not affect the validity of the
       notice. Under the maxim of expressio unius est exclusio alterius, the
       enumeration of an exception in a statute is considered to be an
       exclusion of all other exceptions. People ex rel. Sherman v. Cryns,
       203 Ill. 2d 264, 286 (2003). This rule “ ‘is based on logic and
       common sense,’ as ‘[i]t expresses the learning of common experience
       that when people say one thing they do not mean something else.’ ”
       Id. (quoting Bridgestone/Firestone, Inc. v. Aldridge, 179 Ill. 2d 141,
       152 (1997)).
¶ 18        Accordingly, application of the rule supports the notion that
       “shall” is to be given a mandatory interpretation in this case so that
       the information in each of the other 11 subsections is absolutely
       required to be present in the notice and any absence of the
       information required by the other 11 subsections must affect the
       validity of the notice of withholding. In sum, there can be a lack of
       compliance with the signature requirement, but there must be strict

                                          -6-
       compliance with all the other subsections. From our reading of the
       statute, there is no contrary legislative intent which would overcome
       this rule of construction in this case.
¶ 19        Plaintiff attempts to explain away the special mention in section
       20(c)(11) of the omission of the signature as not affecting the validity
       the notice, by claiming this exception was placed there to distinguish
       it from other statutory situations where a signature would be required,
       such as the provision stating that the initial pleading in a dissolution
       of marriage action be verified (see 750 ILCS 5/403(a) (West 2010)).
       We find plaintiff’s contention to be without merit. There was no
       reason for the legislature to note in section 20(c)(11) of the Act that
       the signature of the obligor does not affect the validity of the notice
       other than to distinguish that item from the other items mentioned,
       which are necessary to constitute a valid withholding notice that is
       regular on its face.
¶ 20        Plaintiff’s interpretation of the statute is wrong for the additional
       reason that it would lead to an absurd result. This court has repeatedly
       held that statutes should be construed in a way that avoids absurd or
       unjust results. Township of Jubilee v. State of Illinois, 2011 IL
111447, ¶ 36; Roselle Police Pension Board v. Village of Roselle, 232
Ill. 2d 546, 558-59 (2009); Harris v. Manor Healthcare Corp., 111
Ill. 2d 350, 362-63 (1986). Under plaintiff’s interpretation, a payor
       would face a catch-22 situation of having to choose between honoring
       an irregular notice to avoid penalties under section 35(a) of the Act
       or dishonoring an irregular notice so as to keep itself in line with the
       immunity from civil liability afforded under section 35(c) of the Act.
       Section 35(c) provides that “[a] payor who complies with an income
       withholding notice that is regular on its face shall not be subject to
       civil liability with respect to any individual, any agency, or any
       creditor of the obligor for conduct in compliance with the notice.”
       (Emphasis added.) 750 ILCS 28/35(c) (West 2010). Thus, section
       35(c) creates a safe harbor for an employer complying with a
       withholding notice only to the extent that the notice is regular on its
       face, meaning that the notice contains the information required by
       section 20(c), which includes the obligor’s social security number.
¶ 21        Plaintiff makes no argument that leaving the social security
       number of the obligor out of the notice of withholding can
       nonetheless result in the notice being considered “regular on its face.”
       But we find that any such argument would be rejected. A social
       security number is an essential piece of identifying information,


                                          -7-
       especially considering that there may be more than one employee
       with the same name working for the employer. It would be hard to
       fathom, then, how a notice lacking this essential information could be
       considered regular on its face.
¶ 22       There is also an additional reason why a notice lacking the
       obligor’s social security number cannot be considered “regular on its
       face,” and it has to do with the interplay between the Illinois statute
       and federal law. Even though the Illinois Income Withholding for
       Support Act does not define the term “regular on its face,” our Act
       must be read in conjunction with the federal Child Support
       Enforcement Act (the federal Act) (42 U.S.C. § 651 et seq.). Section
       20(c)(1) of the Illinois Act provides that “[t]he income withholding
       notice shall *** be in the standard format prescribed by the federal
       Department of Health and Human Services.” 750 ILCS 28/20(c)(1)
       (West 2010). The federal Act in turn provides that in order to receive
       federal funds in connection with a state’s enforcement of its child
       support statute, a state must enact and have in effect the same
       procedures “to improve child support enforcement effectiveness”
       which are required by section 666 of the federal Act. 42 U.S.C.
       §§ 654(20)(A), 666(a), (b) (2012).
¶ 23       Section 666(b)(6)(A)(i), (ii) of the federal Act provides that the
       duty of the employer to withhold is triggered only upon being given
       notice of withholding in the “standard format prescribed by the
       Secretary,” which is deemed “necessary for the employer to comply
       with the withholding order.” 42 U.S.C. § 666(b)(6)(A)(i), (ii). The
       federal Act, like the Illinois Act, provides immunity from civil
       liability for “[a]n employer who complies with an income
       withholding notice that is regular on its face.” 42 U.S.C.
       § 666(b)(6)(A)(i); 750 ILCS 28/35(c) (West 2010). It would be
       reasonable then to assume that a withholding notice is considered
       “regular on its face” under both Illinois and federal law when it is a
       completed document that contains the necessary information required
       by the form adopted by the United States Secretary of Health and
       Human Services. We have reviewed that form and it unequivocally
       requires that the sender of the notice must include in the notice the
       “[e]mployee/obligor’s Social Security number or other taxpayer
       identification number.”4


           4
            The Instructions to the Secretary’s income withholding for support
       notice state that the notice must be regular on its face and must be rejected

                                           -8-
¶ 24       We thus recognize the absurdity, as well as the incongruence, of
       plaintiff’s position of requiring defendant’s compliance with the
       withholding notice in the absence of full compliance by plaintiff with
       the requirements for a valid notice. As noted, plaintiff’s position
       would place employers in the difficult position of deciding whether
       to subject themselves to the possibility of civil liability for payment
       pursuant to an irregular withholding notice or instead subject
       themselves to stiff statutory penalties for noncompliance with an
       irregular notice. We believe that if the obligee of a support order
       wants to take advantage of the significant penalties that may be
       recovered against an employer under the Act, the obligee must
       comply fully with the statutory notice requirements so that the notice
       is “regular on its face.”
¶ 25       Citing In re Marriage of Gulla, 382 Ill. App. 3d 498 (2008), aff’d,
       234 Ill. 2d 414 (2009), plaintiff argues that any confusion that the
       employer had about the notice should have been resolved by
       defendant contacting the attorney who served the notice. She
       maintains that as long as the employer is served with a notice
       informing it of where to send the support and how to contact the
       attorney serving the notice, the law demands compliance with the
       notice. We find that Gulla does not support plaintiff’s position.
¶ 26       In Gulla, there was no claim that the notice did not include the
       obligor’s social security number or that it omitted any of the other
       mandatory information required by section 20(c) of the Act. In that
       case, the obligor, under an order of support that required him to pay
       $3,000 per month, worked for the defendant-employer in the State of
       Mississippi. A withholding notice was issued in Illinois and sent to
       the employer in Mississippi. The notice stated that the defendant
       should withhold $3,000 per month from the obligor’s pay. The notice
       also specifically explained that if the amount to be withheld exceeded
       the amount allowed by the law of its state, the employer should


       if it is not. Among the items that the instructions specifically state must be
       included in the notice and filled out by the sender is the obligor’s social
       security number or other taxpayer identification. See
       h t tp : / / www.a c f .h h s .go v / s i t e s / d e f a u l t / f i l e s / o c s e / o mb _ 0 9 7 0 -
       0154_instructions.pdf. We also know that the social security number itself
       is a necessary piece of information because the Secretary’s standard form
       requires a space for it and section 666(b)(6)(A)(ii) states that the form must
       “contain only such information as may be necessary for the employer to
       comply with the withholding order.” 42 U.S.C. § 666(b)(6)(A)(ii).

                                                        -9-
       withhold only the amount allowed by its state. Gulla, 382 Ill. App. 3d
       at 503. Despite this clear notice, the employer argued that it did not
       knowingly violate the duty to withhold under the Illinois Act because
       the amount of the support payment listed was more than the obligor
       made in a month and Mississippi law prohibited the employer from
       paying more than 50% of the obligor’s net income. Gulla, 382 Ill.
       App. 3d at 501.
¶ 27       The appellate court in Gulla rejected the employer’s argument. It
       held that “[b]ased on the clarity of the notice and [the employer’s]
       failure to adhere to its terms, [the employer] cannot rebut the
       presumption in the [Act] that it knowingly failed to pay over the
       amounts that it was obligated to.” Gulla, 382 Ill. App. 3d at 503.
       Gulla basically held that the employer should have paid, as the notice
       clearly explained, the amount that was allowed by Mississippi state
       law, which was 50% of the obligor’s actual net income. No issue with
       respect to the validity of the notice was raised in Gulla. Rather, the
       notice was conceded to be valid.
¶ 28       This court affirmed the appellate court’s decision in Gulla. But in
       doing so, it was not asked to address whether the employer’s violation
       of the Act was “knowing.” Instead, this court was called upon to
       address the issue of which state’s law should apply—Illinois or
       Mississippi—to govern the penalty for the employer’s knowing
       failure to withhold and pay over the required amount of support.
       Gulla, 234 Ill. 2d at 425. This court noted that the Illinois statute
       provided for a $100 per day penalty for each violation of the Act. Id.
       The plaintiff in that case was seeking a judgment of $369,000 based
       on the Illinois statute. In contrast, the Mississippi statute capped the
       payor’s liability at $500 for willfully failing to withhold, or $1,000
       where the failure to comply is the result of collusion between the
       employer and employee. Id. This court found that the conflict
       between the states’ laws did not invalidate the notice and that the
       penalty must be calculated in accord with the payor’s state of
       residence. Id. at 428. Thus, Mississippi law governed the penalty to
       be applied. Id. The validity of the notice itself was also not before this
       court. Instead, the issue was simply what law should control the
       withholding and the penalty to be imposed due to the knowing failure
       to withhold. Thus, Gulla is not helpful to plaintiff’s position here.
¶ 29       We acknowledge that at the time the notice in this case was
       served in November 2009, the Act was silent as to how an invalid
       notice such as the one in the present case was to be handled. It is


                                         -10-
       indeed a troubling aspect of this case that defendant received the
       notice and seemingly ignored it without picking up the phone to
       inform the obligee’s attorney that the notice was not regular on its
       face and was therefore invalid. However, the statute at the time did
       not require the employer to contact the obligee’s attorney to inform
       the obligee that its notice was invalid, and we will not read such a
       requirement into the statute. See Shields v. Judges’ Retirement System
       of Illinois, 204 Ill. 2d 488, 497 (2003) (it is the dominion of the
       legislature to enact laws and the courts to construe them, and we can
       neither restrict nor enlarge the meaning of an unambiguous statute).
¶ 30       We also note that it is equally troubling that the obligee’s attorney
       did not follow up when it soon became clear that the obligee was not
       receiving payment. Instead it appears that the obligee’s attorney
       waited silently for nearly two years before filing the instant
       complaint, alleging the failure to withhold and pay over to the State
       Disbursement Unit and seeking stiff statutory penalties.
¶ 31       We conclude that irrespective of the parties’ failure to
       communicate, the statute is unambiguous in providing that the lack
       of the obligee’s social security number rendered the notice invalid
       and that the employer, at the time of the relevant events in this case,
       was not burdened with any statutory duty to contact the obligee of the
       notice’s invalidity. We note that recent amendments to the statute
       seem to address the problem at issue here. We further note, however,
       that it is well settled that an amendment of an unambiguous statute
       creates a presumption that the amendment has worked a change in the
       law, while the amendment of an ambiguous statute creates no such
       presumption and might instead indicate that the legislature intended
       a clarification of the law. Metropolitan Life Insurance Co. v. Hamer,
       2013 IL 114234, ¶ 25; State of Illinois v. Mikusch, 138 Ill. 2d 242,
       252 (1990).
¶ 32       The recent amendments to the Act, effective August 17, 2012,
       now place the duty on the recipient of support to timely contact the
       employer for an explanation as to why support is not being withheld.
       750 ILCS 28/45(j) (West 2012). Specifically, a recipient of support
       must notify the employer in writing if a support payment is not
       received. 750 ILCS 28/45(j) (West 2012). Then, within 14 days of
       receiving this written notice of nonreceipt of payment, the payor must
       either notify the obligee of the reason for the nonreceipt of payment,
       or make the payment with 9% interest. A payor who fails to comply



                                         -11-
       with this provision is subject to the $100 per day penalty in section 35
       of the Act. 750 ILCS 28/45(j) (West 2012).5
¶ 33       We need not address the question of whether these amendments
       could be applied retroactively to the case at bar because we find that
       even assuming that the amendments can be applied prospectively only
       as plaintiff suggests, they would then merely indicate a presumption
       that the legislature has changed the law from not requiring any action
       from the employer faced with an invalid notice to now requiring the
       employer to respond with its reason for noncompliance, but only
       provided that the obligee first gives notice of the non-receipt of
       payment.

¶ 34                              CONCLUSION
¶ 35       For the reasons set forth above, we hold that plaintiff’s failure to
       comply with the mandatory requirement of section 20(c)(9) of the
       Act, requiring inclusion of the obligor’s social security number,
       rendered the notice invalid. Plaintiff consequently could not maintain
       her action seeking the penalties allowed by the Act in the absence of
       a conforming withholding notice. Moreover, the statute in effect at
       the time relevant here did not place any burden on defendant to
       respond to the invalid notice.
¶ 36       We therefore affirm the judgment of the appellate court.

¶ 37       Affirmed.




           5
             Additionally, the penalties available under the Act are now capped and
       the limitations period for bringing an action for penalties has been reduced.
       See 750 ILCS 28/35(a) (West 2012) (capping the penalties for failure to
       withhold “on one occasion” at $10,000 and requiring an action for failure
       to withhold to be brought within one year).

                                           -12-